



Exhibit 10.ff


SEVERANCE AGREEMENT
    
THIS SEVERANCE AGREEMENT (the “Agreement”), is made and entered into as of
November 6, 2017 between POLARIS INDUSTRIES INC., a Minnesota corporation (the
"Company"), and Christopher Musso (the "Employee").


R E C I T A_L S:


WHEREAS, Employee has been offered employment by the Company; and


WHEREAS, as an inducement to accept such employment and to enhance the loyalty
and performance of Employee with the Company, the Company desires to provide the
Employee with certain compensation and benefits in the event a termination of
employment under the circumstances set forth herein.


NOW, THEREFORE, in consideration of the mutual premises and agreements set forth
herein, the parties hereby agree as follows:


1.Definitions. As used in this Agreement, these terms shall have the following
meanings:


(a)Cause. For purposes of this Agreement only, "Cause" means (i) repeated
violations of the Employee's employment obligations (other than as a result of
incapacity due to physical or mental illness), which are demonstrably willful
and deliberate on Employee's part and which are not remedied in a reasonable
period after written notice from the Company specifying such violations; or (ii)
conviction for (or plea of nolo contendere to) a felony, other than a felony
involving a motor vehicle except if such motor vehicle felony involves alcohol
or drugs.


(b)Change in Control. A "Change in Control" shall be deemed to have occurred if,
prior to the Termination Date (as defined below):


(i)Any election has occurred of persons to the Board that causes at least
one-half of the Board to consist of persons other than (x) persons who were
members of the Board as of the date of this Agreement and (y) persons who were
nominated for election by the Board as members of the Board at a time when more
than one-half of the members of the Board consisted of persons who were members
of the Board as of the date of this Agreement; provided, however, that any
person nominated for election by the Board at a time when at least one- half of
the members of the Board were persons described in clauses (x) and/or (y) or by
persons who were themselves nominated by such Board shall, for this purpose, be
deemed to have been nominated by a Board composed of persons described in clause
(x) (persons described or deemed described in clauses (x) and/or (y) are
referred to herein as "Incumbent Directors"); or


(ii) The acquisition in one or more transactions, other than from the Company,
by any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of a number of Company Voting Securities equal to or
greater than 35% of the Company Voting Securities unless such acquisition has
been designated by the Incumbent Directors as an acquisition not constituting a
Change in Control for purposes hereof; or


(iii)A liquidation or dissolution of the Company; or a reorganization, merger or
consolidation of the Company unless, following such reorganization, merger or
consolidation, the Company is the surviving entity resulting from such
reorganization, merger or consolidation or at least one-half of the Board of
Directors of the entity resulting from such reorganization, merger or
consolidation consists of Incumbent Directors; or a sale or other disposition of
all or substantially all of the assets of the Company unless, following such
sale or disposition, at least one-half of the Board of Directors of the
transferee consists of Incumbent Directors.


As used herein, "Company Voting Securities" means the combined voting power of
all outstanding voting securities of the Company entitled to vote generally in
the election of the Board.


(c)Change in Control Termination. “Change in Control Termination” shall have the
meaning set forth in





--------------------------------------------------------------------------------





Paragraph 2.


(d)Code. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.


(e)Good Reason. "Good Reason" means (i) the assignment to Employee of any duties
inconsistent in any material respect with Employee's position or any material
reduction in the scope of the Employee's authority and responsibility; (ii)
there is a material reduction in Employee's base compensation or a material
reduction in Employee’s benefits (unless such reduction applies to all other
executive officers of the Company); (iii) there is a material change in the
geographic location of the Employee’s principal place of employment; or (iv) the
Company otherwise fails to perform any of its material obligations to Employee.
The Employee must give the Company notice of the existence of Good Reason during
the 90- day period beginning on the date of the initial existence of Good
Reason. If the Company remedies the condition giving rise to Good Reason within
30 days thereafter, Good Reason shall not exist and the Employee will not be
entitled to terminate employment for Good Reason.


(f)Non-Change in Control Termination. “Non-Change in Control Termination” shall
have the meaning set forth in Paragraph 3.


(g)Senior Executive Incentive Plan. “Senior Executive Incentive Plan” means the
Polaris Industries Inc. Senior Executive Annual Incentive Plan.


(h)Termination Date. "Termination Date" means the date on which the Employee's
employment with the Company is terminated, with termination of employment being
deemed to have occurred using the standard under Section 409A of the Code (also
referred to as a “separation from service”).


2.Termination upon Change in Control. If a Change in Control occurs and, upon or
within twenty-four (24) months after such Change in Control, the Employee
terminates his or her employment for Good Reason or the Employee's employment is
terminated by the Company for any reason other than for Cause (a "Change in
Control Termination”), then the Employee shall, subject to the conditions set
forth in Paragraph 4, be entitled to the following severance benefits:


(a)Termination Payment upon Change in Control. The Company shall pay the
Employee a lump sum cash payment, no later than sixty (60) days after the
Termination Date, in an amount equal to (i) two (2) times Employee's average
annual cash compensation (including base salary and annual cash incentive
awards, but excluding the award, exercise, vesting or settlement of stock
options or other equity-based awards) for the three completed fiscal years (or
lesser number of fiscal years if the Employee's employment has been of shorter
duration) of the Company immediately preceding the Change in Control
Termination, plus (ii) the amount of the Employee’s earned but unused vacation
time.


(b)Unpaid Annual Bonus Payment for Prior Fiscal Year upon Termination upon
Change in Control. If the Termination Date occurs before a cash incentive award
under the Senior Executive Incentive Plan has been paid for work performed in
the last completed fiscal year immediately preceding the fiscal year in which
the Termination Date occurs, the Company shall, in addition to the payment to be
made pursuant to Paragraph 2(a), pay to the Employee the amount of the
Employee's cash incentive award under the Senior Executive Incentive Plan for
such preceding fiscal year as soon as it is determinable (but no later than two
and one-half months after the end of such preceding fiscal year).
Notwithstanding the foregoing regarding the payment of an unpaid cash incentive
award for performance in the preceding fiscal year, no cash incentive award
under the Senior Executive Incentive Plan or otherwise shall be paid for
performance during any part of the fiscal year in which the Termination Date
occurs.


3.Non-Change in Control Termination. Notwithstanding the foregoing, if the
Employee's employment is terminated by the Company for any reason other than for
Cause, and such termination does not occur upon or within twenty-four (24)
months after a Change in Control such that a Change in Control Termination shall
have occurred (a “Non-Change in Control Termination”), then the Employee shall,
subject to the conditions set forth in Paragraph 4, be entitled to the following
severance benefits:


(a)Non-Change in Control Termination Payment. The Company shall pay the Employee
(i) an amount equal to the sum of (A) the Employee’s annual base salary as of
the Termination Date plus (B) the amount of the cash incentive award that was
paid or payable to the Employee under the Senior Executive Incentive Plan for
work performed in the last completed fiscal year immediately preceding the
fiscal year in which the
Termination Date occurs, which amount shall be payable over a period of one year
beginning on the Termination Date





--------------------------------------------------------------------------------





in periodic installments in accordance with the Company’s normal payroll
practices; provided, however, that any installments that otherwise would be paid
during the first sixty (60) days after the Termination Date will be delayed and
included in the first installment paid to the Employee on the first payroll date
that is more than sixty (60) days after the Termination Date, and (ii) a lump
cash payment, no later than sixty (60) days after the Termination Date, in an
amount equal to the Employee’s earned but unused vacation time. If the Employee
is a “specified employee” (within the meaning of Section 409A of the Code), and
if the amount otherwise payable to the Employee under this Paragraph 3(a)(i)
during the six-month period beginning on the Termination Date exceeds two times
the limitation applicable as of the Termination Date under Section 401(a)(17) of
the Code, then such excess amount shall be paid at the end of such six-month
period.


(b)Unpaid Annual Bonus Payment for Prior Fiscal Year upon Non- Change in Control
Termination. If the Termination Date occurs before a cash incentive award under
the Senior Executive Incentive Plan has been paid for work performed in the last
completed fiscal year immediately preceding the fiscal year in which the
Termination Date occurs, the Company shall, in addition to the payments to be
made pursuant to Paragraph 3(a), pay to the Employee the amount of the
Employee's cash incentive award under the Senior Executive Incentive Plan for
such preceding fiscal year as soon as it is determinable (but no later than two
and one-half months after the end of such preceding fiscal year).
Notwithstanding the foregoing regarding the payment of an unpaid cash incentive
award for performance in the preceding fiscal year, no cash incentive award
under the Senior Executive Incentive Plan or otherwise shall be paid for
performance during any part of the fiscal year in which the Termination Date
occurs.


(c)COBRA Premium. If the Employee elects to receive COBRA benefits upon
termination, the Company shall pay the premium for coverage of the Employee and
the Employee’s eligible spouse and/or dependents under the Company’s group
health plan(s) pursuant to the Consolidated Omnibus Budget Reconciliation Act
for the one-year period beginning on the Termination Date.


(d)Outplacement Counseling. The Company shall provide the Employee with
reasonable executive outplacement services, in accordance with Company policies
for senior executives as in effect on the Termination Date.


4.Condition to Receipt of Severance Benefits. As a condition to receiving any
severance benefits in connection with a Change in Control Termination under
Paragraph 2 or in connection with a Non-Change in Control Termination under
Paragraph 3, the Employee shall have executed and not rescinded a general waiver
and release (the “Waiver and Release”) in the form provided by the Company at
the time of termination of employment, and shall be and remain in compliance
with Employee’s continuing obligations to the Company under this Agreement or
any other written agreement between the Employee and the Company (including the
Non- Competition and Non-Solicitation Agreement referenced in Paragraph 16). The
Waiver and Release shall become effective in accordance with the rescission
provisions set forth therein.


5.Benefits in Lieu of Severance Pay. The severance benefits provided for in
Paragraphs 2 and 3 are in lieu of any benefits that would otherwise be provided
to the Employee under any Company severance pay policy or practice and the
Employee shall not be entitled to any benefits under any Company severance pay
policy or practice in the event that severance benefits are paid hereunder.


6.Rights in the Event of Dispute. In the event of a Change of Control
Termination, if there is a claim or dispute arising out of or relating to this
Agreement or any breach thereof, regardless of the party by whom such claim or
dispute is initiated, the Company shall, in connection with settlement in the
Employee's favor of any such matter or upon payment of any judgment entered in
the Employee's favor, upon presentation of appropriate vouchers, pay all legal
expenses, including reasonable attorneys' fees, court costs, and ordinary and
necessary out-of- pocket cost of attorneys, billed to and payable by the
Employee or by anyone claiming under or through the Employee.


7.Other Benefits. The benefits provided under this Agreement shall, except to
the extent otherwise specifically provided herein, be in addition to, and not in
derogation or diminution of, any benefits that Employee or his or her
beneficiary may be entitled to receive under any other contract, plan or program
now or hereafter maintained by the Company, or its subsidiaries, including any
and all stock options and other equity-based award agreements.


8.Effect on Employment. Neither this Agreement nor anything contained herein
shall be construed as conferring upon Employee the right to continue in the
employment of the Company or any of its affiliates, or as interfering with or
limiting the right of the Company to terminate the Employee's employment with or
without cause at any time.







--------------------------------------------------------------------------------





9.Limitation in Action. Prior to the occurrence of a Change in Control, the
Board shall have the power and the rights, within its sole discretion, to modify
or amend Paragraph 2 of this Agreement, but not in a manner that would be less
favorable to the Employee without the consent of Employee. In all other cases,
and notwithstanding the authority granted to the Board to exercise any
discretion to modify or amend Paragraph 2 of this Agreement contained herein,
the Board will not, following a Change in Control, have the power or right to
exercise such authority or otherwise take any action that is inconsistent with
the provisions of this Agreement.


10.Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform its obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform them
if no succession had taken place unless, in the opinion of legal counsel
mutually acceptable to the Company and the Employee, such obligations have been
assumed by the successor as a matter of law. The Employee's rights under this
Agreement shall inure to the benefit of, and shall be enforceable by, the
Employee's legal representative or other successors in interest, but shall not
otherwise be assignable or transferable.


11.Severability. If any provision of this Agreement or the application thereof
is held invalid or unenforceable, the invalidity or unenforceability thereof
shall not affect any other provisions or applications of this Agreement which
can be given effect without the invalid or unenforceable provision or
application.


12.Survival. The rights and obligations of the parties pursuant to this
Agreement shall survive the termination of the Employee's employment with the
Company to the extent that any performance is required hereunder after such
termination.


13.Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Minnesota, without giving effect to the conflicts of law
provisions thereof.


14.Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person (in the Company's case, to its
Secretary) or 48 hours after deposit thereof in the U.S. mails, postage prepaid,
addressed, in the case of the Employee, to his last known address as carried on
the personnel records of the Company and, in the case of the Company, to the
corporate headquarters, attention of the Secretary, or to such other address as
the party to be notified may specify by written notice to the other party.


15.Amendments and Construction. Except as set forth in Paragraph 8, this
Agreement may only be amended in a writing signed by the parties hereto.
Paragraph headings are for convenience only and shall not be considered a part
of the terms and provisions of the Agreement.


16.Non-Competition and Non-Solicitation Agreement. The Non-Competition and
Non-Solicitation Agreement entered into between the Employee and the Company
remains in full force and effect and nothing contained herein is intended to
amend or modify the provisions of that agreement or any replacements thereof.


17.Taxes. The Company may withhold from any amounts payable under this Agreement
such federal, state and local income and employment taxes as the Company
determines are required or authorized to be withheld pursuant to any applicable
law or regulation. Except for any tax amounts withheld by the Company from any
compensation that Employee may receive in connection with Employee’s employment
with the Company and any employer taxes required to be paid by the Company under
applicable laws or regulations, Employee is solely responsible for payment of
any and all taxes owed in connection with any compensation, benefits,
reimbursement amounts or other payments Employee receives from the Company under
this Agreement or otherwise in connection with Employee’s employment with the
Company.


18.Code Section 409A. It is intended that all of the payments satisfy, to the
greatest extent possible, the exemptions from the application of Code Section
409A provided under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5)
and 1.409A-1(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions. For purposes of Code Section 409A
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), the Employee’s right to receive any installment payments
under this Agreement (whether severance payments, reimbursements or otherwise)
will be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder will at all times be considered
a separate and distinct payment. Notwithstanding any provision to the contrary
in this Agreement, if the Employee is deemed by the Company at the time of
separation from service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments set forth herein and/or
under any other agreement with the Company are deemed to be “deferred
compensation”, then to the





--------------------------------------------------------------------------------





extent delayed commencement of any portion of such payments is required in order
to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i) and the
related adverse taxation under Section 409A, such payments will not be provided
to the Employee prior to the earliest of (i) the expiration of the six-month
period measured from the Termination Date, (ii) the date of the Employee’s death
or (iii) such earlier date as permitted under Code Section 409A without the
imposition of adverse taxation. Upon the first business day following the
expiration of such applicable Code Section 409A(a)(2)(B)(i) period, all Payments
deferred pursuant to this Paragraph 18(c) will be paid in a lump sum to the
Employee, and any remaining Payments due will be paid as otherwise provided
herein or in the applicable agreement. No interest will be due on any amounts so
deferred. Notwithstanding any other provision herein to the contrary, in the
event of any ambiguity in the terms of this Agreement, such term(s) will be
interpreted and at all times administered in a manner that avoids the inclusion
of compensation in income under Code Section 409A, or the payment of increased
taxes, excise taxes or other penalties under Code Section 409A. The parties
intend all payments and benefits hereunder to be in compliance with Code Section
409A.






IN WITNESS WHEREOF, the parties have duly executed this Severance Agreement as
of the day and year first written above.




 
POLARIS INDUSTRIES INC.
 
EMPLOYEE
By:
  /s/ Stacy Bogart    
 
       /s/ Christopher Musso
 
Stacy Bogart
 
Name: Christopher Musso
 
Senior Vice President, General Counsel
 
 






